Citation Nr: 1507679	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin disability, to include dermatitis and urticaria.

2.  Entitlement to a compensable initial rating for trichiasis, left upper eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service August 1975 to August 1979 and from September 1990 to May 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2013, the Veteran testified before the undersigned in a videoconference hearing.  A copy of the hearing transcript has been associated with the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to an increased rating for trichiasis, left upper eyelid, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current dermatitis and urticaria were incurred during military service.



CONCLUSION OF LAW

The criteria for service connection for dermatitis and urticaria are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he has skin problems of the trunk and upper extremities that began in 1977 while serving in Germany.  

In November 1977, the Veteran sought treatment for a rash on the chest, abdomen, and back.  The Veteran reported a chronic history of rash in those regions and stated that they would come one day and go the next.  The rash would itch and he had used calamine lotion in the past.  The assessment was rule out possible hives and a possible allergic reaction.  In a June 1979 Report of Medical History at the time of separation, the Veteran denied a history of skin diseases.  Contemporaneous examination of the skin was normal.  During subsequent Army National Guard service, in December 1982, November 1986, April 1991 and September 1996 Reports of Medical History, the Veteran denied a history of skin diseases.  A June 1999 service treatment record noted that whelps on the arms had started the previous day.  The rash had mostly disappeared, but was noted to come and go.  On examination, there were very few urticarial lesions on the right arm and left deltoid area.  The assessment was urticarial cause unknown.  The Veteran was prescribed Benadryl for allergy.  

A February 2006 private treatment record included findings of atopic dermatitis, psoriasis, and pruritus.  Subsequent private treatment records noted continued diagnoses of dermatitis.

An August 2007 VA treatment record noted a history of dermatitis, but there was no rash on examination at that time.  A July 2009 VA treatment record documented a recurrent rash on the neck and upper back.  A skin biopsy had been done and the Veteran had seen an allergist.  The Veteran had been treating the rash with cortisone cream, which helped relieve the associated itching.  The Veteran was noted to have a history of dermatitis.

In a February 2011 statement, the Veteran explained that in November 1977 he started to break out with hives and rashes.  He still had problems with this and used Claritin to keep the problems under control.  He had sought treatment and undergone negative allergy reaction tests and hives tests.  

The Veteran was afforded a VA examination for the skin in August 2011.  The examiner diagnosed dermatitis or eczema, with prior diagnoses in March 2006, June 2007, and February 2010.  In addition, the examiner diagnosed urticaria with prior diagnoses in June 1999 and April 2007.  The Veteran reported ongoing skin problems since 1977 while serving in Germany.  The Veteran treated constantly or near-constantly with antihistamines, as well as with topical corticosteroids for 6 weeks or more, but not constant medication management.  On examination, there were findings of dermatitis.  The examiner concluded that it was less likely than not that the current skin issues were related to the 2 issues occurring on active duty.  The rationale was that there were many years between the service occurrences and the more recent ones and that the Veteran had denied any problems with skin issues for many years.

In October 2011, the Veteran received treatment for a swelling in his neck, which was diagnosed as cervical adenopathy.  But the record also noted a history of dermatitis.  

During his May 2013 Board hearing, the Veteran reported the onset of skin problems in approximately 1978 while stationed in Germany, when he awoke with large, itchy blisters on the arms, shoulder, back, and chest.  There also were some welts on the head.  Thereafter, whenever his skin started to itch he would take Benadryl.  He claimed that his next treatment for skin problems was in 1998 while on active duty for training (ACDUTRA), by which time the Benadryl was no longer working effectively.  At the time of the hearing, he took oral medication, but still experienced 2 to 3 breakouts per year.  VA had been treating him in this manner for the previous 3 years and the skin problems involved the arms and back.  He did not have problems with the head or face.  He claimed that during his VA examination he had been told that the current skin condition was the same one for which he was treated during military service.  

In August 2013, the Veteran was treated for a persistent rash on the neck and back.  Similar prior and subsequent treatment records note the same symptoms with diagnoses of dermatitis and/or MRSA cellulitis.  

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of skin rash, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, affording the Veteran the benefit of the doubt the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's dermatitis and urticaria began during his military service.  In reaching that conclusion, the Board finds it significant that both in-service treatment records for skin problems directly state or at a minimum imply that such problems have been chronic and ongoing.  These notations support the Veteran's contentions that he had ongoing problems, but only sought treatment when his treatment regimen failed to provide him sufficient relief from the symptoms.  It is noted that the Veteran did deny a history of "skin diseases" on multiple Reports of Medical History as noted above.  However, given the general absence of concrete diagnoses as to the nature of his skin problems until some years after service, and indication in the record that the symptoms may have resulted from an allergy, the Board does not find these denials conclusively contradict the Veteran's claims of continuity of skin symptoms.  In light of these conclusions, the Board finds the rationale of the August 2011 VA examination report of limited probative value.  To the extent that the medical records include diagnoses of any other skin problems during the appellate time period, such issues are not demonstrated to be of a chronic nature and/or are not shown to be related to the Veteran's ongoing trunk and upper extremity skin symptomatology that has been conclusively attributed to dermatitis and urticaria.  As such, the evidence is at least in equipoise such that entitlement to service connection for dermatitis and urticaria is warranted and the Board concludes that this determination is a complete grant of benefits as to the Veteran's reported skin symptomatology since service.


ORDER

Entitlement to service connection for dermatitis and urticaria is granted.



REMAND

The Veteran also is seeking a compensable initial rating for trichiasis, left upper eyelid.  The Board concludes that additional development is required.

The Veteran was last afforded a VA examination for his left upper eyelid disability in August 2011.  Since that time, medical and lay evidence suggests a possible worsening of the Veteran's disability.  

Specifically, in March 2013, the Veteran woke up with a red and painful eye with crust.  During his May 2013 Board hearing, the Veteran stated that in approximately January 2013 his service-connected left eyelid condition had caused irritation of the eye resulting in "pink eye."  His primary issue involved an eyelash or several eyelashes that grew inwards and irritated the eye.  He treated the condition by getting the eyelash or eyelashes plucked periodically.  He claimed that the irritation and pain resulted in blurry vision, possibly due to the tears created.  He also complained of "running eyes."

In a January 2015 statement, the Veteran's representative requested that if an increased rating could not be provided based on the evidence of record that a remand for a new examination was warranted.  The statement suggested that the Veteran's disability may have worsened since the time of the last VA examination.  

In light of the foregoing, the Board concludes that a new VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, VA treatment records from September 2014 to the present should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records from all applicable VA medical facilities from September 2014 to the present.

2.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his left upper eyelid disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


